      Case 5:21-cv-00057-TKW-MJF Document 7 Filed 06/14/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

TYRONE D. WHITAKER,

            Petitioner,

v.                                              Case No. 5:21-cv-57-TKW-MJF

MARK S. INCH,

            Respondent.
                                          /

                                    ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 5). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed based on

Petitioner’s failure to comply with court orders. Accordingly, it is ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    This case is DISMISSED, and the Clerk shall close the case file.

      DONE AND ORDERED this 14th day of June, 2021.

                                T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE
